Citation Nr: 0932636	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  06-17 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to special monthly pension.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1954 to 
November 1957.

This matter comes before the Board of Veterans Appeals 
(Board) from an August 2005 rating decision, which denied the 
Veteran's claim for special monthly pension.  


FINDINGS OF FACT

1.  The Veteran served on active duty from November 1954 to 
November 1957.

2.  In August 2009, the Board was notified that the Veteran 
died in November 2007.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, claimants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. § 
20.1106 (2008)


ORDER

The appeal is dismissed.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


